Motion Granted in Part and Order filed March 31, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-01030-CV
                                    ____________

                          In the Interest of A.L.H., Child


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-00466J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was
originally due February 23, 2015. An extension of time to file appellant’s brief was
granted until March 23, 2015. No brief has been filed. On March 23, 2015,
appellant filed another request for extension of time, until April 15, 2015, and
notified the court that requests to supplement the clerk’s and reporter’s records
have been made.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). That date is June 29,
2015. The accelerated schedule requires greater compliance with briefing
deadlines. Therefore we grant appellant’s motion, in part, and order appointed
counsel, William Thursland, to file appellant’s brief no later than April 6, 2015. If
the brief is not filed by that date, counsel may be required to show cause why he
should not be held in contempt of court.



                                      PER CURIAM